ORDER AMENDING
The memorandum disposition filed January 8, 2016 in the above-captioned case is •hereby amended as follows:
The sentence that currently reads, <Vil-lasensor’s testimony that she was going to pay a fee to be smuggled into the United States was admissible under Rule 602 because her earlier testimony that she had worked with another individual on the details of being smuggled into the United States established sufficient personal knowledges is replaced by the following sentence, <Villasensor’s testimony that she was going to pay a fee to be smuggled into the United States was admissible under Rule 602 because her testimony established sufficient personal knowledge of plans to pay a fees
With this amendment, the panel has unanimously voted to deny Appellant’s petition for rehearing and petition for rehearing en banc. The full court has been advised of the petition for rehearing en bane, and no judge has requested a vote on whether to rehear the matter en banc. Fed. R.App. P. 35. The petitions for rehearing and rehearing en banc are DENIED. Further petitions for rehearing and rehearing en banc shall not be entertained.